     Case 2:15-cv-00208-TLN-KJN Document 211 Filed 04/27/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD JOSEPH CRANE,                               No. 2:15-cv-0208 TLN KJN P
12                         Plaintiff,
13               v.                                       ORDER CLARIFYING APRIL 22, 2020
                                                          ORDER
14    RODRIGUEZ, et al.,
15                         Defendants.
16

17             Plaintiff is a state prisoner, proceeding without counsel. On April 22, 2020, a request for

18   clarification of the court’s order addressing the in-camera review (ECF No. 209) was filed by the

19   group defendants. (ECF No. 210.) The court apologizes for the confusion, and clarifies the April

20   22, 2020 order as follows. In connection with the production of confidential memos concerning

21   inmate Dolihite, the group defendants submitted confidential memos with proposed redactions

22   (1097, 1098, 1099, 1100, 1101, 1102.) The group defendants shall redact such documents as

23   proposed. Plaintiff shall be permitted to review a copy of such memos as redacted. In other

24   words, plaintiff may not view the redacted portions of such confidential memos.

25             Accordingly, IT IS HEREEBY ORDERED that the request for clarification (ECF No.

26   209) is granted; and the April 22, 2020 order is clarified as set forth above.

27   Dated: April 27, 2020
     /cran0208.cla
28
